Citation Nr: 1120223	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  07-19 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss and residuals of a stapedectomy of the left ear.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel

INTRODUCTION

The Veteran had active military service from July 1976 to September 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2007 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas denied a compensable rating for service-connected bilateral hearing loss and residuals of a stapedectomy of the left ear.

In May 2010, the Veteran testified before the undersigned at a hearing conducted at the RO.  A transcript of the hearing has been associated with the claims file.

The case was remanded by the Board in August 2010 to obtain additional treatment records and to afford the Veteran a new VA examination.  A review of the record indicates that the Board's remand directives have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In March 2011, the Veteran submitted new evidence in the form of a statement regarding his condition, which relates to the issue on appeal.  The Veteran specifically waived his right to have the RO consider this evidence in the first instance.  38 C.F.R. § 20.1304(c) (2010).  


FINDING OF FACT

Audiometric testing done for VA compensation purposes reveals no worse than Level I hearing acuity in each ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss and residuals of a stapedectomy of the left ear have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.85 Diagnostic Code (DC) 6100 (2010).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant was must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Here, a pre-decisional letter dated in June 2006 complied with VA's duty to notify the Veteran.  Specifically, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefits sought, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  Additionally, it notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In addition, other correspondence dated in July 2009 informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  This notice was followed by readjudication of the claim and issuance of supplemental statements of the case--in January 2010 and March 2010.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's post-service medical records and secured examinations in furtherance of his claim.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records which have not been obtained and associated with the claims folder.  

Pertinent VA examinations with respect to the issue on appeal were obtained in December 2009 and September 2010.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained in this case are sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  Thus, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  

II.  Analysis

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  

The United States Court of Appeals for Veterans Claims (Court) has held that staged ratings are appropriate for initial rating and increased-rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).  As discussed in detail below, a staged rating is not warranted in this claim.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Defective hearing is rated in accordance with the criteria set forth in 38 C.F.R. §§ 4.85, 4.86.  In evaluating the Veteran's bilateral hearing loss, the Board notes that hearing loss evaluations are determined by a mechanical application of the rating schedule, which is grounded on numeric designations assigned to audiometric examination results.  See, e.g., Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1999).  Ratings range from zero to 100 percent based on organic impairment of hearing acuity.  Auditory acuity is gauged by examining the results of controlled speech discrimination tests, together with the results of puretone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To rate the degree of disability, the rating schedule establishes 11 auditory acuity levels ranging from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85.  When an examiner certifies that use of the speech discrimination test is not appropriate because of, for example, inconsistent speech discrimination scores, the degree of disability is to be based only on puretone threshold averages utilizing Table VIA, Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average.  38 C.F.R. § 4.85(c).

The Board must also consider the provisions of 38 C.F.R. § 4.86, which offers the possibility of a higher evaluation when exceptional patterns of hearing loss are present.  Exceptional patterns are those where the puretone thresholds at each of the four evaluated frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or where the puretone threshold at 1000 Hertz is 30 decibels or less and the puretone threshold at 2000 Hertz is 70 decibels or more.  As can be seen below, the Veteran does not have an exceptional hearing loss pattern.  Therefore, the provisions of 38 C.F.R. § 4.86 do not apply.

The Veteran contends that he is entitled to a compensable rating for his service-connected bilateral hearing loss and residuals of a stapedectomy of the left ear due to a worsening of his hearing.  The Board finds that the pertinent medical findings, as shown in the examinations conducted during the current appeal directly address the criteria under which this service-connected disability is evaluated and are, thus, more probative than the subjective evidence of complaints regarding the severity of the pertinent symptomatology.

The Veteran was afforded VA audiological examinations in July 2006 and October 2006.  At both of those examinations, no consistent pure tone thresholds could be objectively obtained.  Speech audiometry (in accordance with the Maryland CNC test) revealed speech recognition ability of 100 percent in the both ears at the October 2006 examination.  
The Veteran was afforded a VA audiological examination in December 2009.  His pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
20
20
LEFT
15
15
35
40
45

Speech audiometry (in accordance with the Maryland CNC test) revealed speech recognition ability of 100 percent in both ears.  Pursuant to 38 C.F.R. 4.85, Table VI with regards to the Veteran's right ear, his puretone threshold average and speech discrimination score received a numeric designation of Level I.  Turning to the Veteran's left ear, the foregoing puretone threshold average and speech discrimination score also received a numeric designation of Level I.  Applying the numeric designations to 38 C.F.R. 4.85, Table VII, the Veteran was entitled to a noncompensable rating under DC 6100.  Therefore, a compensable rating is not warranted based on these results.  

The Veteran was afforded a VA audiological examination in September 2010.  His puretone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
20
20
LEFT
15
15
35
40
45

Speech audiometry (in accordance with the Maryland CNC test) revealed speech recognition ability of 100 percent in both ears.  The audiologist noted that only those results were noted, which provided the best estimate of the Veteran's organic hearing.  Pursuant to 38 C.F.R. 4.85, Table VI with regards to the Veteran's right ear, his puretone threshold average and speech discrimination score received a numeric designation of Level I.  Turning to the Veteran's left ear, the foregoing puretone threshold average and speech discrimination score also received a numeric designation of Level I.  Applying the numeric designations to 38 C.F.R. 4.85, Table VII, the Veteran was entitled to a noncompensable rating under DC 6100.  Therefore, a compensable rating is not warranted based on these results.  

The Veteran reported that he had a significant problem participating in conversation, including a lack of understanding what was said.  He reported that he felt isolated and outcast.  He also reported that his hearing was not getting any better.  The Veteran felt strongly that his daily activity and social functioning were severely impaired by his current hearing loss.  The compensation and pension (C&P) examiner noted that the Veteran had speech recognition ability of 96 percent in each ear at the audiometric testing; and, that the audiologist indicated that the Veteran was rhyming words and stating half words and felt that the audiometric thresholds might be slightly better than those that were actually reported.  As noted above, the audiologist reported that the Veteran had speech recognition ability of 100 percent in both ears and that only the results which provided the best estimate of the Veteran's hearing were provided.  The Board observes that, even if the Veteran did have speech recognition ability of 96 percent in both ears, pursuant to 38 C.F.R. 4.85, Table VI with regards to the Veteran's right ear, his puretone threshold average and speech discrimination score would receive a numeric designation of Level I.  His left ear puretone threshold average and speech discrimination score would also receive a numeric designation of Level I.

The audiologist that conducted the audiometry examination opined that the Veteran's current employment, social and daily activity functioning should not be adversely affected by the Veteran's disabilities being evaluated.  The audiologist noted that the Veteran's right ear thresholds did not meet VA rating criteria; his left ear had mild high frequency hearing loss.  The C&P examiner observed that although the Veteran indicated that he felt his life was severely impacted by his current hearing status, it should be noted that his hearing was essentially normal in the right ear and had only a minimal high frequency sensorineural hearing loss present in the left ear.  The C&P examiner opined that, in a quiet environment, the Veteran would be expected to have no problems whatsoever.  His only functional problem would occur in a noisy environment, which would seem to be somewhat applicable to the general population and would not represent a significant disability.  It was the examiner's opinion that the Veteran's functional impairment would be minimal, at best.  The Veteran's complaints and perception of his auditory disability were out of proportion to objective evidence and were grossly inconsistent with current audiometric findings.

Additionally, the evidence shows that the Veteran has been employed throughout this appeal.  See hearing transcript, pg. 3.  The Veteran has contended that his hearing loss causes problems at work since he cannot converse with his co-workers.  Id.  His wife and daughter submitted statements indicating that the Veteran speaks very loudly and strongly; listens to the television and radio loudly; and has difficulty engaging in conversations.  See August 2010 wife statement; September 2010 daughter statement.  

Here, the Veteran has been awarded a noncompensable rating throughout the pendency of this appeal.  For the reasons set forth above, the evidence does not show that he is entitled to a compensable rating for bilateral hearing loss and residuals of a stapedectomy of the left ear at any time during the current appeal period.  Therefore, his increased rating claim is denied.

The above determination is based upon consideration of applicable rating provisions.  In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2010).  The Court also noted, however, that, even if an audiologist's description of the functional effects of the Veteran's hearing loss disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.

In this case, the Veteran reported functional impairment at the September 2010 examination.  The examiner provided a thorough discussion of the effects of the Veteran's bilateral hearing loss disability on occupational functioning and daily life.  Furthermore, the examiner opined that any effects would be minimal, at best.  Additionally, the audiologist also opined that the Veteran's current employment, social and daily activity functioning should not be adversely affected.  Moreover, since the September 2010 examiner reviewed the Veteran's claims file, the Veteran's statements throughout the pendency of this appeal regarding the effect that his bilateral hearing loss and residuals of a stapedectomy of the left ear had on his activities were taken into account in the examiner's assessment of functional impairment.  The evidence does not show that the Veteran's bilateral hearing loss and residuals of a stapedectomy of the left ear have resulted in marked interference with employment or activities of daily life.  

The Board acknowledges the Veteran's contention that he should be awarded a compensable rating because his hearing loss has worsened.  The Board notes, however, that hearing loss evaluations are determined by a mechanical application of the rating schedule, which is grounded on numeric designations assigned to audiometric examination results.  See, e.g., Acevedo-Escobar at 10.  As discussed in detail herein, the evidence does not show that the rating schedule is inadequate to rate the Veteran's disability or that a referral for an extraschedular evaluation is necessary.  The Board also acknowledges the statements of the Veteran's wife and daughter in reporting functional impairment, but reiterates that hearing loss evaluations are determined by a mechanical application of the rating schedule.  Id.  

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence of record has not shown that the Veteran's bilateral hearing loss and residuals of a stapedectomy of the left ear warrant a compensable schedular rating at any time during the current appeal period.  The Board finds, therefore, that the evidence of record does not support the criteria required for a compensable schedular rating at any time during the current appeal period.  

The Board also finds that evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321 (2010).  The current evidence of record does not demonstrate that the bilateral hearing loss and residuals of a stapedectomy of the left ear have resulted in frequent periods of hospitalization or in marked interference with employment.  Id.  

In this regard, the Board notes that it is undisputed that the Veteran's bilateral hearing loss and residuals of a stapedectomy of the left ear have an adverse effect on employability, but it bears emphasis that the schedular rating criteria are designed to take such factors into account.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2010).  In this case, the very problems reported by the Veteran are specifically contemplated by the criteria discussed above.  38 C.F.R. § 4.10.  Therefore, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of this issue to the VA Central Office for consideration of an extraschedular evaluation is not warranted.

Although the Veteran has submitted evidence of a medical disability, and a made claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable, as a result of his service-connected bilateral hearing loss and residuals of a stapedectomy of the left ear.  Indeed, the Veteran has been shown to be employed during this appeal.  The issue of entitlement to a total disability rating based on individual unemployability due to this service-connected disability has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

Entitlement to a compensable rating for bilateral hearing loss and residuals of a stapedectomy of the left ear is denied.


____________________________________________
THERESA M. CATINO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


